 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Overton exchange, the chief operator-cashier at the Groesbeck ex-change, the retired operator at the Hico exchange, and the agent atthe Bullard exchange; 14 chief clerk, assistant treasurer and secretaryto the president, secretary to the vice president, secretary to the gen-eral manager, construction foremen, president, vice presidents, gener-al manager, assistant to general manager, secretary-auditor, assistantauditor, assistant secretary, treasurer, plant superintendent, trafficsuperintendent, and directory supervisor at Tyler; and all othersupervisors as defined in the Act 15[Text of Direction of Election omitted from publication in thisvolume.]34 J. C. Taylor.15With the exception of the disputed classifications referred tosupra,the composition ofthe voting group conforms to the stipulation of the parties.MATHIESON CHEMICAL CORPORATIONandUNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES AND CANADA, LOCAL UNION No.152, AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandBROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA, LOCAL UNION No. 850,AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL UNION No. 425, AFL, PETI-TIONERMATHIESON CHEMICAL CORPORATIONandLOCAL 549, INTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRON WORK-ERS, AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandUNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, LOCAL 1369, AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandINTERNATIONAL CHEMICALWORKERS UNION, AFL, PETITIONER.Cases Nos. 6-RC-946,6-RC-1001, 6-RC-1047, 6-RC-962, 6-RC-987, 6-RC-1008, 6-RC-1014,6-RC-1015, 6-RC-1016, 6-RC-1017, 6-RC-1019, 6-RC-1020, and6-RC-1037.November 12, 1952Supplemental Decision,Order,and Direction of AdditionalElectionsOn September 5, 1952, the Board issued a Decision, Order, andDirection of Elections in the above-entitled proceeding.'Thereafter,1100 NLRB 1028.101 NLRB No. 80. MATHIESON CHEMICAL CORPORATION275on motion filed by the United Brotherhood of Carpenters and Joinersof America, Local Union No. 1369, hereinafter termed the Carpenters,the Board ordered that the record be reopened and remanded the pro-ceeding to the Regional Director for further hearing.On September30, 1952, the reopened hearing was held before William A. McGowan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On the entire record, including the record of the reopened hearing,the Board finds :1.The Employer, at the time of the reopened hearing, employed10 carpenters and 2 helpers in its maintenance group. The carpentershave a separate shop and work under the supervision of a carpenterforeman. In the course of their duties, they work in the various sec-tions of the Employer's extensive plant as well as performing assign-ments in the carpenter shop.While the original record in this pro-ceeding indicated that the carpenters did rough carpentry work forthe great majority of their time, testimony introduced at the reopenedhearing shows that the carpenters do a wide variety of skilled workincluding construction and maintenance of temporary buildings, doorand window work, and construction of concrete forms and steps. Uponthe record as now constituted, we find that the Employer's carpentersconstitute a highly skilled, homogeneous group of craft employees whomay constitute a separate bargaining unit if they so desire.2.The Employer also employed eight material fabricators and twohelpers at the time of the reopened hearing.These employees workunder separate supervision of a foreman skilled in that work and havea separate shop for their use which includes such power tools as apunch shear, power shear, power roll, square shear, and other metalfabricating machinery.One employee, classified as a material fabri-cator, does predominately blacksmith work in a separate location.Heis,however, under the same supervision as the material fabricators,is regularly assisted by their helpers and, on occasion, by the materialfabricators themselves.The record shows that these employees exer-cise the skills and perform the duties of sheet metal workers whom wehave previously found entitled to separate representation.Accordingly, on the record as now constituted, we find that the Employer's ma-terial fabricators constitute a highly skilled homogeneous group ofcraft employees who may constitute a separate bargaining unit ifthey so desire.3.In view of the findings made hereinabove, we shall vacate thatportion of the Decision, Order, and Direction of Elections pre-viously issued in this proceeding which dismissed the petitions of theCarpenters for separate units of carpenters and material fabricators.We shall also direct that the ballots of employees classified as car-penters, carpenter helpers, material fabricators, and material fabri-242305-53-19 276DECISIONSOF NATIONALLABOR RELATIONS BOARDcator helpers, which were cast in the election among voting group (7)of the original Decision, Order, and Direction of Elections and chal-lenged, shall be declared void and destroyed without opening.2Weshall further direct that separate elections be held among the follow-ing voting groups (numbered in sequence following those in theBoard's Decision, Order, and Direction of Elections) :(8)All carpenters and helpers excluding supervisors as de-fined in the amended Act and all other employees.(9)All material fabricators and helpers excluding super-visors as defined in the amended Act and all other employees.If a majority of the employees in either voting group select a labororganization 3 as their representative, those employees will be takento have indicated their desire to constitute a separate bargaining unitand the Regional Director conducting the election is instructed toissue a certification of representatives to the labor organizationselected by the employees in each group for such unit, which the Board,in such circumstances, finds to be appropriate for purposes of col-lective bargaining.'OrderIT ISHEREBY ORDEREDthat the petitions filed in Cases Nos. 6-RC-1017and 6-RC-1019, previously dismissed, are herewith reinstated.IT Is FURTHERORDEREDthat the challenged ballots of material fabri-cators, carpenters, and their respective helpers which werecast amongvoting group (7) in the elections held at this plant of the Employer'son September 23 and 24, 1952, are hereby declared null and void andshall be destroyed by the Regional Director for the Sixth Region inwhose custody they are now retained.[Text of Direction of Elections omitted from publication in thisvolume.]CHAIRMAN HERZOG and MEMBER HOUSTON took no part in the con-sideration of the above Supplemental Decision, Order, and Directionof Additional Elections.2On September 23 and 24, 1952,elections were conducted among the employees at thisplant of the Employer's as directed in the Board'sDecision,Order, and Direction ofElections.The Employer's carpenters and material fabricators and their respective helperswere eligible to vote in the election held among production and maintenance employeesin voting group numbered(7) of that decision,but the ballots of those individuals werechallenged in view of the Board's action in reopening the record as to their craft status.3As in the craft voting group elections directed in the original decision in these cases,we shall place the name of the United Gas, Coke and Chemical Workers, CIO, and theInternational Chemical Workers Union,AFL, on the ballot with the name of the petitioningCarpenters.4As no union received a majority of the ballots cast in the election of September 23and 24 as representative of a broad unit of all production and maintenance employees(voting group(7)1, the question of inclusion of the carpenters and material fabricatorsin such a unit has become moot. Accordingly,we shall not provide for that particularchoice.